internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-145150-02 date date legend distributing1 distributing2 controlled1 controlled2 c2sub business b target continent z dollar_figurec dollar_figuree percentage dear mr this letter responds to your letter dated date requesting a ruling supplementing the prior letter rulings dated date plr-127322-00 the prior ruling and date plr-121501-02 the prior supplemental ruling the prior ruling as supplemented by the prior supplemental ruling addresses a distribution of controlled1 stock by distributing1 to distributing2 a contribution by plr-145150-02 distributing2 of the continent z business b assets and the controlled1 stock to controlled2 followed by the transfer of the continent z business b assets and the controlled1 stock to c2sub a wholly owned subsidiary of controlled2 and the distribution by distributing2 of controlled2 stock pro_rata to its shareholders followed immediately by the acquisition by controlled2 of target in exchange for not more than percentage of the stock of controlled2 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts the facts as described in the prior ruling as supplemented by the prior supplemental ruling are unchanged except as stated below the distribution of dollar_figurec by target will occur without cancellation of any target ordinary shares immediately prior to the acquisition target will reduce to dollar_figuree per share the exercise price of those target share options that have an exercise price in excess of dollar_figuree such repricing is contingent upon issuance of this supplemental ruling target has terminated certain employees any target share options held by each terminee will be modified to provide that vesting of such options will continue for months following such terminee’s termination_date and that such options will continue to be exercisable for a 6-month period thereafter representations the representations made in connection with the prior ruling as modified and expanded in the prior supplemental ruling remain valid in full force and effect ruling the additional information submitted will have no adverse effect on the rulings set forth in the prior ruling and the prior supplemental ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-145150-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and its representative sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
